FILED
                             NOT FOR PUBLICATION                            OCT 11 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GARY RONNELL PERKINS,                            No. 10-17453

               Plaintiff - Appellant,            D.C. No. 1:06-cv-01177-NVW

  v.
                                                 MEMORANDUM *
J. S. WOODFORD; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of California
                      Neil V. Wake, District Judge, Presiding

                           Submitted September 27, 2011 **

Before:        SILVERMAN, W. FLETCHER, and MURGUIA, Circuit Judges.

       Gary Ronnell Perkins, a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

Cir. 2004), and we affirm.

       The district court properly granted summary judgment on Perkins’s Eighth

Amendment claim because Perkins failed to raise a genuine dispute of material fact

as to whether treatment by prison medical staff of his hernia and related pain

constituted deliberate indifference. See id. at 1058 (a prison official acts with

deliberate indifference only if he knows of and disregards an excessive risk to

inmate health, and a difference of opinion concerning the appropriate course of

treatment does not amount to deliberate indifference); Hallett v. Morgan, 296 F.3d
732, 746 (9th Cir. 2002) (where a prisoner is alleging that delay of medical

treatment evinces deliberate indifference, he must show that the delay led to further

injury).

       The district court properly construed Perkins’s Fourteenth Amendment due

process claim as an Eighth Amendment claim. See Graham v. Connor, 490 U.S.
386, 395 (1989) (where a particular Amendment “provides an explicit textual

source of constitutional protection” against a particular sort of government

behavior, “that Amendment, not the more generalized notion of ‘substantive due

process,’ must be the guide for analyzing these claims”).

       Perkins’s remaining contentions are unpersuasive.

       AFFIRMED.


                                           2                                     10-17453